IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00372-CV

                     EX PARTE MILTON LEE GARDNER



                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. J-291-A-1


                                      ORDER


       Milton Lee Gardner’s “Motion to Suspend 10th Court of Appeals Local Rule 12(a)”

and “Motion to Accept Appellants Reply Brief” are granted. Gardner is permitted to file

one original of his reply brief with the Court and serve a copy of his reply brief on the

State. See TEX. R. APP. P. 2. Further, Gardner’s reply brief was filed with the Court on

April 22, 2016.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Granted
Order issued and filed May 5, 2016